DETAILED ACTION

This office action is a response to the application filed on 9/10/2021, which is a continuation of application 16/089,279 filed on 9/27/2018. Application 16/089,279 is a 371 application entering national stage from PCT/CN2016/078098 filed on 3/31/2016.  Claims 1-11 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-11 and 13 of U.S. Patent No. 11160072. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are anticipated by claims of the Patent.
Regarding claims 1-11, the Patent discloses as set forth below:

Claims of the Instant Application (17,472,357)
Claims of the Patent (11160072)
1. A communication apparatus comprising:
a receiver, which, in operation, receives a control signal indicating a special subframe configuration including a length of an uplink portion of a special subframe including a downlink portion and the uplink portion, a second transmission time interval (TTI) for the uplink portion of the special subframe being shorter than a first TTI for an uplink subframe; and
a transmitter, which, in operation, transmits user data based on the control signal, wherein the special subframe configuration takes a value out of:
a first value indicating the length of the uplink portion, which is not sufficient to accommodate the user data in the second TTI, and
a second value indicating the length of the uplink portion, which is sufficient to accommodate the user data in the second TTI.
1. An apparatus for transmitting data in a frame with subframes of a wireless communication system, each subframe being either an uplink subframe accommodating an uplink signal, a downlink subframe accommodating a downlink signal or a special subframe including a downlink signal portion as well as an uplink signal portion, the apparatus comprising:
a receiver for receiving a control signal including a special subframe configuration specifying a length of the uplink and/or downlink portion of the special subframe;
mapping circuitry, coupled to the receiver and configured to map user data and/or control data including feedback information in a transmission time interval (TTI) onto one subframe; and
a transmitter for transmitting the mapped user data and control data,
wherein a second TTI for the uplink portion of the special subframe is shorter than a first TTI for the uplink subframe, and the special subframe configuration takes a value out of:
a first value indicating a length of the uplink portion of the special subframe which is not sufficient to accommodate the user data in the second TTI, and
a second value indicating a length of the uplink portion of the special subframe which is sufficient to accommodate the user data in the second TTI.
2. The communication apparatus according to claim 1, comprising a mapper, which, in operation, maps a sounding reference signal on the uplink portion when the special subframe configuration takes the first value, and maps the user data on the uplink portion when the special subframe configuration takes the second value.
2. The apparatus according to claim 1, wherein the mapping circuitry is configured to:
map onto the uplink portion physical layer signals including sounding reference signals if the special subframe configuration takes the first value; and
map onto the uplink portion control data including positive or negative acknowledgements for downlink data and/or channel state information if the special subframe configuration takes the second value; or
map onto the uplink portion user data if the special subframe configuration takes the second value.
3. The communication apparatus according to claim 1, wherein
the special subframe consists of a plurality of symbols, and the special subframe configuration indicates the number of the plurality of symbols for the downlink portion and/or for the uplink portion, and
the special subframe further comprises a guard period separating the downlink portion and the uplink portion.
3. The apparatus according to claim 1, wherein
each special subframe consists of a plurality of symbols and the special subframe configuration indicates the number of symbols for the downlink portion and/or for the uplink portion, and
the special subframe further comprises a guard period separating the downlink portion and the uplink portion.
4. The communication apparatus according to claim 1, wherein the special subframe configuration takes a value out of a set of values, which are differ with respect to at least one of a length of the downlink portion, the length of the uplink portion, and the second TTI.
4. The apparatus according to claim 1,
wherein the special subframe configuration takes a value out of a value set, wherein some values in the value set differ with respect to the length of the downlink portion, the length of the uplink portion, or the length of the TTI.
5. The communication apparatus according to claim 1, wherein
the control signal includes an uplink/downlink configuration indicating each subframe of a frame is the downlink subframe, the uplink subframe or the special subframe, and
the uplink/downlink configuration includes a first set of subframes that are configurable for multicast or broadcast, and a second set of subframes that are not configurable for multicast or broadcast.
5. The apparatus according to claim 1, wherein
the control signal further comprises an uplink/downlink configuration specifying for each subframe of a frame whether it is a downlink, uplink or special subframe, and
the uplink/downlink configuration includes a first set of subframes that are configurable for multicast or broadcast, and a second set of subframes that are not configurable for multicast or broadcast.

6. The communication apparatus according to claim 5, wherein the special subframe configuration differs for the first and the second sets of subframes of the uplink/downlink configuration.
6. The apparatus according to claim 5, wherein the special subframe configuration differs for the first and the second sets of subframes of the uplink/downlink configuration.
7. The communication apparatus according to claim 5, wherein the first set of subframes are from among those subframes that are configurable as multicast broadcast single-frequency network (MBSFN) subframes, or the second set of subframes are subframes with number 1 and/or 6.
7. The apparatus according to claim 5, wherein
the wireless communication system is a long term evolution (LTE),
the first set of subframes are from among those subframes that are configurable as multicast broadcast single-frequency network (MBSFN) subframes, and/or
the second set of subframes are subframes with number 1 and/or 6
8. The communication apparatus according to claim 1, wherein the second TTI differs from a TTI of the downlink portion of the special subframe.
9. The apparatus according to claim 1, wherein the length of the TTI differs for the uplink portion of the special subframe and the downlink portion of the special subframe.
9. The communication apparatus according to claim 1, wherein the control signal is transmitted as layer 1/layer 2 signaling.
10. The apparatus according to claim 1, wherein the control signal carrying the special subframe configuration is transmitted within downlink control information as layer 1/layer 2 signaling.
10. The communication apparatus according to claim 1, wherein the uplink portion of the special subframe is comprised of a data portion onto which the user data is mapped and a portion onto which a sounding reference signal and/or a random access channel preamble is mapped.
11. The apparatus according to claim 1, wherein the uplink portion of the special subframe consists of a data portion onto which the user data and/or control data is mapped within one or more TTIs and a signal portion which carries a sounding reference signal and/or a random access channel preamble.
11. A communication method comprising:
receiving a control signal indicating a special subframe configuration including a length of an uplink portion of a special subframe including a downlink portion and the uplink portion, a second transmission time interval (TTI) for the uplink portion of the special subframe being shorter than a first TTI for an uplink subframe; and
transmitting user data based on the control signal,
wherein the special subframe configuration takes a value out of:
a first value indicating the length of the uplink portion, which is not sufficient to accommodate the user data in the second TTI, and
a second value indicating the length of the uplink portion, which is sufficient to accommodate the user data in the second TTI.
13. A method for transmitting data in a frame with subframes of a wireless communication system, each subframe being either an uplink subframe accommodating an uplink signal, a downlink subframe accommodating a downlink signal or a special subframe including a downlink signal portion as well as an uplink signal portion, the method comprising:
receiving a control signal including a special subframe configuration specifying a length of the uplink and/or downlink portion of the special subframe;
mapping user data and/or control data including feedback information in a transmission time interval (TTI) onto one subframe; and
transmitting the mapped user data and/or control data,
wherein a second TTI for the uplink portion of the special subframe is shorter than a first TTI for the uplink subframe, and the special subframe configuration takes a value out of:
a first value indicating a length of the uplink portion of the special subframe which is not sufficient to accommodate the user data in the second TTI, and
a second value indicating a length of the uplink portion of the special subframe which is sufficient to accommodate the user data in the second TTI.



Regarding claim 1, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because the conflicting claims include similar features of receiving a control signal with a special subframe configuration including a length of an uplink portion of a special subframe including a downlink portion and the uplink portion; a second transmission time interval (TTI) for the uplink portion of the special subframe being shorter than a first TTI for an uplink subframe; transmitting data based on the control signal where the special subframe configuration has a value out of: a first value indicating the length of the uplink portion, which is not sufficient to accommodate the user data in the second TTI, and a second value indicating the length of the uplink portion, which is sufficient to accommodate the user data in the second TTI. 
Thus, all the elements of the instant application claim 1 are found in the Patent claim 1. Since instant application claim 1 is anticipated by claim 1 of the Patent, it is not patentably distinct from claim 1 of the Patent. 
Independent claim 11 is a method claim with similar features as claim 1. It is also anticipated by claim 13 of the Patent for the same reasons mentioned above for claim 1 (also see table above); and therefore it is not patentably distinct from claim 13 of the Patent. 
Dependent claims 2-10 are anticipated by claims 2-7 and 9-11 of the Patent (see table above); and therefore they are not patentably distinct from claims 2-7 and 9-11 of the Patent.


Claim Objections

Claim 4 objected to because of the following informalities:  claim 4 line 2 should be corrected for formal matters: “…takes a value out of a set of values which are differ with respect to...”  Appropriate correction is required.


Allowable Subject Matter

Claims 1-11 are allowed over prior art. 
Claims 1 and 11 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein the special subframe configuration takes a value out of: a first value indicating the length of the uplink portion, which is not sufficient to accommodate the user data in the second TTI, and a second value indicating the length of the uplink portion, which is sufficient to accommodate the user data in the second TTI; in combination with all other limitations in the base claim and any intervening claims. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414